Citation Nr: 0931468	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by sleep disturbance, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for neurological 
disorder of the left lower extremity, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for neurological 
disorder of the right lower extremity, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to an increased evaluation in excess of 10 
percent for lumbar strain.

5.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of right ankle fracture.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from November 1986 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  Jurisdiction of this matter has 
been transferred to the RO in No. Little Rock, Arkansas.

In January 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This matter was previously before the Board in April 2008 at 
which time it was remanded to the Appeals Management Center 
(AMC) for additional development.  




FINDINGS OF FACT

1.  The Veteran does not have a separate disability 
manifested by sleep disturbance that is related to active 
duty.

2.  The Veteran does not have a separate disability 
manifested by neurological disorder of the left lower 
extremity that is related to active duty.  

3.  Lumbar strain is manifested by forward flexion of greater 
than 60 degrees and combined range of motion of greater than 
120 degrees.  He does not exhibit even mild neurological 
impairment in the lower extremities due to radiculopathy.   

4.  The residuals of a right ankle fracture include 
complaints of pain and stiffness; objectively, there is no 
showing of marked limitation of motion, ankylosis, or 
arthritis with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  A separate disability associated with sleep disturbance 
was not incurred or aggravated in service, and is not a 
qualifying chronic disability for a Persian Gulf War Veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2008).

2.  A separate disability associated with neurological 
impairment of the lower extremity was not incurred or 
aggravated in service, and is not a qualifying chronic 
disability for a Persian Gulf War Veteran.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008). 

4.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5271- 5010 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in July 2003, August 2003, February 
2005, April 2007 and June 2008, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of information and evidence 
necessary to substantiate his claims, information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide.  In the 
April 2007 and June 2008 correspondence, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, substantially compliant notice was accomplished 
after the initial denial of the claims; however, the RO/AMC 
subsequently readjudicated the claims based on all the 
evidence in February 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  
Accordingly, the Veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision.  
The otherwise defective notice has resulted in no prejudice 
to the Veteran.

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Board finds that the June 2008 VCAA letter to the Veteran 
specifically advised him that an increased disability rating 
would require a showing that his conditions had worsened.  
The Veteran has demonstrated an awareness of the criteria for 
evaluation of the lumbar spine and right ankle in his 
arguments on appeal and specifically his June 2008 statement 
describing in detail the impairment in his back and right 
ankle and how they have increased in severity.  Accordingly, 
the Veteran has received proper notice pursuant to the 
Court's Vazquez determination via the June 2008 letter from 
the AMC.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records and all identified and 
available treatment records have been secured.  Lay 
statements in support of the Veteran's claims have been 
obtained and the Veteran proffered testimony at a video 
conference hearing.  In addition, the Veteran has been 
medically evaluated in relation to his claims.  Thus, the 
duty to assist has been fulfilled.



II.  Service Connection

The Veteran is claiming service connection for undiagnosed 
illness, to include disability manifested by sleep 
disturbance and neurological disorders of the left and right 
(bilateral) lower extremities.  

The Veteran's Form DD 214 reflects service in Southwest Asia 
and his awards include the Southwest Asia Service Medal and 
Kuwait Liberation Medal (SA). Therefore, he is a "Persian 
Gulf Veteran" (i.e., had active military service in the 
Southwest Asian Theater of operations during the Gulf War) as 
defined by 38 C.F.R. § 3.317.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  An undiagnosed illness is 
defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. at 8-9.  Further, lay persons are 
competent to report objective signs of illness.  Id.

A medically unexplained chronic multisymptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(i).

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Disability Manifested by Sleep Disturbance and Neurological 
Disorder of the Lower Extremity

The Veteran noted in a Report of Medical History in February 
1994 and August 1995 that he had frequent trouble sleeping.  
In the physician's follow-up note to the reports he indicated 
that the Veteran had trouble staying asleep.

The Veteran had a VA general medical examination in November 
1997.  At that time there were no recorded complaints of 
sleep disturbance.  However, during VA examination in August 
2003 the Veteran reported that after he came back from the 
Persian Gulf in 1991 he felt constant fatigue.  He stated 
that he would not fall asleep for about two hours after he 
went to bed; he would toss and turn.  He also stated that he 
would wake up on and off every thirty minutes to an hour and 
did not know why he would wake up.  The examiner concluded 
with a diagnosis of sleep disturbances that started in 1991.  
Also at this time, he was diagnosed with fatigue that started 
in 1991 and depression that started in 1991.  

In a VA mental health evaluation report dated August 2003, 
the examiner noted that the Veteran had reported 
sleeplessness and fatigue in service.  The examiner found 
that the sleeplessness and fatigue the Veteran reported 
during military service were "part and parcel of the major 
depression which he [the Veteran] suffered even then."  Upon 
a pulmonary evaluation in September 2003 the Veteran was 
diagnosed with chronic insomnia possibly due to 
multifactorial reasons, like underlying depression and 
anxiety.  The Veteran complained of chronic insomnia (hard 
time falling asleep), among other things, during a VA 
examination in 2003 and was rendered a diagnosis of chronic 
fatigue syndrome.  In a September 2004 VA mental health 
intake interview report, it was noted that the Veteran did 
not feel he got any sleep at all and that he just watches the 
clock all night.  He reported that he did not sleep during 
the day.  He stated that he has persistent colorful 
nightmares and does not go to sleep because he is afraid the 
nightmares will come back. 

VA progress note dated in 2005 shows the Veteran's psychiatry 
follow-up treatment and plan included a prescription for 
Trazodone to be taken before bedtime for sleep.  The Veteran 
had a sleep study done in June 2005.  The study did not show 
any evidence of obstructive sleep apnea.  It was noted that 
the Veteran's complaints of unrefreshing sleep and daytime 
somnolence could be related to underlying depression versus 
sedating effects of medication, such as Sertraline and 
Trazodone, versus underlying chronic fatigue syndrome.  The 
assessment following the sleep study was that the Veteran had 
daytime fatigue secondary to poor sleep/insomnia which was 
more likely related to his depression.  In a November 2006 
addendum to that report the physician noted that the Veteran 
had a polysomnography that did not show obstructive sleep 
apnea.  He further noted that the Veteran's insomnia may be 
related to depression or anti-depressive medications.  

At the VA neurological disorders examination in October 2008 
the Veteran reported that he had major problems with sleep.  
He stated that he had difficulty going to sleep and 
difficulty staying asleep and that he did not feel rested 
when he awakes no matter how long he sleeps.  The examiner 
gave an impression of sleep difficulty secondary to service-
connected depression and chronic fatigue syndrome.

The October 2008 examination report reveals the Veteran's 
complaints of numbness, tingling and pain in his legs.  The 
Veteran stated that periods of inactivity tend to produce 
those symptoms.  He stated further that he applies medication 
on his legs and it seems to help.  On physical examination 
his motor system had good strength in all four extremities.  
Deep tendon reflexes were 1+ and equal in biceps and triceps.  
Knee jerks were 1+ and equal.  Plantar responses were flexor 
bilaterally.  Sensory examination was intact to pinprick, 
proprioception, and vibration.  Gait was normal.  The 
impression was radiculopathy of the lower extremity secondary 
to his lumbosacral degenerative disk disease or lumbosacral 
strain.

The Veteran is service-connected for major depressive 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9434.  
Sleep impairment is one of the criteria used to determine 
eligibility for a 30 percent evaluation for a psychiatric 
disability.  As noted above, the Veteran's psychiatric 
disability in this case is currently rated as 50 percent 
disabling.  In arriving at this determination, VA examiners 
and rating specialists have considered the Veteran's 
subjective complaints of impaired sleep.

The Veteran is service-connected for lumbosacral strain and 
radiculopathy resulting from back disability may be assigned 
a disability rating under the appropriate diagnostic code if 
the associated abnormality is objectively demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  
An award of a separate disability evaluation for sleep 
disturbance would constitute impermissible "pyramiding," 
particularly where, as here, there is competent medical 
evidence of record showing a current diagnosis of 
insomnia/sleep disturbance as due to depression.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would over-
compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.

As noted above, the Veteran's manifestations of sleep 
disturbances was diagnosed in August 2003 as sleep 
disturbances that started in 1991, in September 2003 as 
chronic insomnia possibly due to multifactorial reasons, like 
underlying depression and anxiety and later in October 2008 
as sleep difficulty secondary to service-connected depression 
and chronic fatigue syndrome.  The neurological complaints 
have been associated with lumbosacral strain.  Since sleep 
disturbance and the neurological complaints have been 
attributed to known clinical diagnoses, they cannot be 
considered an undiagnosed illness or qualifying chronic 
disability for entitlement to service connection based on the 
Veteran's service in the Persian Gulf.  38 C.F.R. § 3.317.  

Based on the foregoing, service connection for sleep 
disturbance and/or neurological disorder of the lower 
extremity as a separate entity is not established.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Increased Rating Claims
A.  Lumbar Strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38  C.F.R. § 4.3 (2008)

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 10 percent rating is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right lateral rotation.  Forward 
flexion to 90 degrees, and extension, lateral flexion, and 
lateral rotation to 30 degrees, each, are considered normal 
ranges of motion of the thoracolumbar spine. 38 C.F.R. § 
4.71, Plate V.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204- 
207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence of record shows that in March 2005 a detailed CT 
[computed tomography] of the lumbar spine was conducted.  It 
showed mild bulging of the disk at L2-L3.  There was no 
herniation or protrusion of the disk at that level.  There 
was posterolateral herniation of the disk at L5-S1.  The 
neural foramen on the left side appeared narrowed due o the 
herniated disk.  There was no sign of stenosis of the central 
spinal canal of the lumbosacral spine.  The impression was 
diffuse disk bulge at L2-L3 and posterolateral herniation of 
the disk at L4-S1 with obliteration of the neural foramen on 
the left side.

The Veteran testified at his video conference hearing that he 
had constant pain or irritation and stiffness in his back.  
Tr., p. 9.  He also stated that he could bend and do routine 
things but could not do anything constantly.  He stated that 
he could not stand for long periods of time without having 
pain in his back.  Tr., p.10.

An MRI study of the lumbar spine in June 2008 revealed the 
lordosis was maintained.  There was disc desiccation at L1-2, 
L2-3, L3-4 and L5-S1.  The conus medullaris was at L1.  Mild 
disc osteophyte complex was seen at L1-2 without significant 
canal or foramina stenosis.  Moderate diffuse disc osteophyte 
complex was seen at L2-3 and L3-4 with moderate canal 
stenosis and mild bilateral foramina stenosis.  Moderate 
bilateral facet hypertrophy was seen at L4-5 with fluid in 
the facet joints.  There was mild diffuse disc bulge at L5-S1 
with a small annular tear.  The impression was multilevel 
degenerative changes in the lumbar spine and moderate canal 
stenosis at L2-3 and L3-4.  

The report of VA joint examination in October 2008 reveals 
the Veteran walked with a normal gait.  Examination of his 
back revealed a leveled pelvis.  His leg length was equal and 
he stood straight.  He could flex to 65 degrees times three 
with some discomfort.  His rotation was 30 degrees right and 
left.  His side bending was 20 degrees on the left and 10 
degrees on the right, extension was 20 degrees with pain.  X-
rays of the lumbar spine showed spondylotic changes with 
spurring at the lower three levels.  There was obvious loss 
of lordosis, which was demonstrated in the full lateral where 
degenerative changes were seen  with disk narrowing at 3-4, 
2-3, and 1-2 and spurring anteriorly at all those levels with 
complete loss of lordosis.  The impression was chronic lumbar 
sprain with spondylosis and multilevel degenerative disk 
disease.  

The examiner commented further that there was functional 
impairment in that the Veteran cannot bend well and he cannot 
be on his feet for long periods of time.  The examiner 
further commented that the Veteran walked normally and did 
not use assistive devices.  He had not missed work because of 
his problem.  He did not demonstrate additional limitation 
with repetitive use.  He described flare-ups, but stated that 
he "toughs it out."  The examiner opined that the Veteran 
had a spasm, objective evidence of pain, no weakness and no 
tenderness.  His neurologic examination was normal.  He had 
two or three incapacitating days in the last year, but had 
not missed work because of "toughing it out."

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that an evaluation in 
excess of 10 percent for the Veteran's service-connected 
lumbar strain is not warranted.

The aforementioned evidence does not reflect findings of 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined range 
of motion of not greater than 120 degrees, findings which are 
commensurate with a 20 percent evaluation.  Rather, on VA 
examination in October 2008, the Veteran had forward flexion 
to 65 degrees and combined range of motion of 175 degrees.  
The VA examiner noted that the Veteran did have a spasm, but 
the medical evidence does not demonstrate muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.  In fact, the Veteran's gait was normal and 
his pelvis was leveled.

The Board has considered the Veteran's complaints of pain and 
stiffness; however, the October 2008 VA examiner noted that 
the Veteran did not demonstrate additional limitation with 
repetitive use.  There is also no medical evidence of 
specific weakness, fatigability, lack of endurance, or lack 
of coordination.  The Board notes that the rating criteria 
under the General Rating Formula contemplate symptoms such as 
pain, stiffness, aching, etc., if present.  Here, the 
Veteran's complaints have been taken into consideration in 
the assignment of the 10 percent evaluation, and there is no 
basis for assignment of a higher rating solely on the basis 
of these complaints.  See 38 C.F.R. §§ 4.40, and 4.45; 
DeLuca, supra.

The Veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, his reports of back pain 
and stiffness are consistent with the evidence of record and 
are found to be credible.  However, despite the complaints 
and findings of pain as noted above, the evidence does not 
establish additional functional impairment such as to enable 
a finding that his disability picture most nearly 
approximates the next-higher 20 percent evaluation under 
Diagnostic Code 5237.

Moreover, under Note (1) of the General Rating Formula, VA 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability.  
As discussed above, the Veteran's neurological complaints 
have been associated with his service-connected lumbosacral 
strain.  However, on neurological examination, all findings 
were grossly normal.  Even the sensory examination was within 
normal limits.  There was no objective neurological 
impairment that would warrant even a minimal compensable 
evaluation.

The Board also notes that, even if evaluated on the basis of 
applicable criteria for rating disc disease, a disability 
rating higher than 10 percent is not warranted.  Pursuant to 
Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (as discussed above) or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  According 
to the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  Higher ratings 
are warranted for incapacitating episodes of longer 
durations.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS 
Based on Incapacitating Episodes.

The medical evidence does not indicate any bed rest 
prescribed by a physician for a total period of at least one 
week in the last 12 months, as required for the minimum, 
compensable rating under the above-noted criteria.  Rather, 
during the October 2008 VA examination, the Veteran reported 
having two or three incapacitating days in the last year and 
had not missed work because of "toughing it out."  

B.  Residuals of a Right Ankle Fracture

The Veteran's right ankle disability is rated as 10 percent 
disabling pursuant to Diagnostic Code (DC) 5271-5010, which 
is indicative of moderate limitation of ankle motion.  In 
order to warrant a rating in excess of 10 percent, the 
evidence must show: marked limitation of motion (20 percent, 
DC 5271); ankylosis of the ankle with plantar flexion, less 
than 30 degrees (20 percent, DC 5270); X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
(20 percent, DC 5003).

At his video conference hearing in January 2008 the Veteran 
testified that he has stiffness and pain, at the site where 
he fractured his ankle or at the area where it was originally 
healed.  Tr., p. 10.  He stated that occasionally it feels 
like it "popped out of joint."  Tr., p.11.  He stated 
further that the pain in his ankle is constant and the level 
of pain is about a five on a scale from one to ten.  Tr., p. 
13.  

VA examination of the Veteran's feet and ankles in October 
2008 revealed very slight swelling on the right as compared 
to the left.  There was a healed surgical scar that was 
nontender.  Motion of the ankle was 15 degrees of 
dorsiflexion, and 30 degrees plantar flexion.  There was 
tenderness about the anterior ankle joint both medially and 
laterally.  The impression was degenerative arthritis of the 
right ankle status postoperative fracture and open reduction 
and internal fixation.  X-rays of the ankle showed 
degenerative change, a healed fracture in the distal fibula, 
two screw remnants in the tibia broken off in the middle of 
the bone, and mild degenerative changes about the ankle.  The 
impression was essentially negative postop ankle.  The 
examiner commented that the Veteran's functional limitation 
was that he cannot be on his feet for long periods of time.  
He noted that the Veteran walks normally and does not use 
assistive devices.  He noted further that the Veteran did not 
demonstrate additional limitation with repetitive use.  The 
Veteran described flare-ups and indicated that he "toughs it 
out."

After a review of the record, the Board finds that the 
evidence does not support the criteria for the next-higher 
disability evaluation.  The evidence does not show marked 
limitation of motion sufficient to warrant a higher rating 
under DC 5271.  Range of motion testing performed at VA joint 
examination in October 2008 revealed dorsiflexion at 15 
degrees, with plantar flexion from 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate II indicates that normal dorsiflexion 
is to 20 degrees and normal plantar flexion is to 45 degrees.  
These findings are not consistent with marked limitation of 
motion, thus the criteria for a 20 percent rating under DC 
5271 has not been met.  

The Board again acknowledges the Veteran's competence to 
provide testimony as to observable symptoms that he has 
experienced.  Layno, supra.  His reports of right ankle pain 
and stiffness are consistent with the evidence of record and 
are found to be credible.  However, despite the complaints 
and findings of pain as noted, the evidence does not 
establish additional functional impairment such as to enable 
a finding that his disability picture more nearly 
approximates the next-higher 20 percent evaluation under DC 
5271.

Moreover, ankylosis of the right ankle has not been shown.  
Ankylosis is defined as a fixation of the joint.  Upon VA 
examination in October 2008, there was no mention of 
ankylosis.  As such, the evidence does not support a higher 
rating under DC 5270 for right ankle ankylosis.  
Additionally, the evidence of record does not indicate 
arthritis resulting in occasional incapacitating episodes.  
As such an increased rating based on DC 5003 is not 
warranted.

The Board has considered the Veteran's complaints of pain and 
stiffness; however, the October 2008 VA examiner noted that 
the Veteran did not demonstrate additional limitation with 
repetitive use.  There is also no medical evidence of 
specific weakness, fatigability, lack of endurance, or lack 
of coordination.  The Veteran's complaints have been taken 
into consideration in the assignment of the 10 percent 
evaluation, and there is no basis for assignment of a higher 
rating solely on the basis of these complaints, alone.  See 
38 C.F.R. §§ 4.40, and 4.45; DeLuca, supra.  

IV.  Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there are no showings that the Veteran's lumbar 
strain disability and residuals of a right ankle fracture are 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the Board notes that the disabilities have not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that the disabilities 
have necessitated frequent periods of hospitalization, or 
have otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claims for an evaluation 
in excess of 10 percent for lumbar strain disability and 
residuals of a right ankle fracture must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
assignment of an evaluation higher than 10 percent for each 
of the disabilities, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




(CONTINUED ON NEXT PAGE)




ORDER

Service connection for disability manifested by sleep 
disturbance, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317 is denied.

Service connection for disability manifested by neurological 
disorder of the lower extremity, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317 is denied.

An evaluation in excess of 10 percent for lumbar strain is 
denied. 

An evaluation in excess of 10 percent for residuals of a 
right ankle fracture is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


